DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the part to be rotated" and “the first air gap”.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3,5,7,8,10,11,17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okabe JP 2013-155800 A.
	Okabe discloses, regarding claim 1, a gear drive comprising:
a motor (5) having a motor output shaft (2,3); and
gearing operatively coupled to the motor;
wherein the gearing includes:
a face gear (4) having a toothed ridge (6) engaging the motor output shaft, and a central sun gear (11); and 
planetary gears (13) engaging the sun gear; and
wherein the planetary gears are nested in the face gear, between the central sun gear and the toothed ridge (see at least fig.3).
Regarding claim 2, wherein the motor output shaft (2,3), the sun gear, and the planetary gears are substantially co-planar (fig.5).
Regarding claim 3, wherein the motor output shaft (2,3) defines a motor output shaft axis about which the motor output shaft rotates; and
wherein the axis intersects the sun gear, with the motor output shaft axis substantially perpendicular to a sun gear shaft axis of the sun gear (fig.5).
Regarding claim 5, wherein the planetary gears are connected to a control output shaft (18) that acts as a carrier for the planetary gears (13), and that rotates as the planetary gears orbit around the sun gear.
Regarding claim 7, wherein the control output shaft (18) in part defines a central air gap where the sun gear (11) meshes with the planetary gears (13) (see at least fig.3).
Regarding claim 8, further comprising a part to be rotated, attached to the control output shaft (inherent, if not disclosed).
Regarding claim 10, wherein the face gear (4) overlaps the planetary gears (13) (fig.3).
Regarding claim 11, wherein the face gear (4) has a diameter larger than an overall diameter of a combination of the sun gear, and the planetary gears engaged with the sun gear (fig.3).
Regarding claim 17, wherein the gear drive is a right-angle gear drive wherein an output rotation (rotation of shaft 23) is perpendicular to an input rotation (rotation of shaft 2,3).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe JP 2013-155800 A in view of Palfenier et al. PGPub 2014/0020491.
	Okabe discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claims 12-14.
Palfenier teaches [regarding claim 12] the motor output shaft is part of a two-piece motor shaft (shaft 84 and magnet 156 attached to the shaft), and [regarding claim 13] the use of a position sensor operatively coupled to the motor shaft of which the motor output shaft is at least a part (see at least ¶0033,0034), [regarding claim 14] wherein the position sensor is at an opposite end of the motor (14) from the motor output shaft (84) (fig.1,2; ¶0033,0034).
Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the motor output shaft as part of a two-piece motor shaft, and a position sensor operatively coupled to the motor shaft of which the motor output shaft is at least a part, as taught by Palfenier, in the device of Okabe, such that [regarding claim 14] the combination yields the position sensor is at an opposite end of the motor from the toothed ridge of the face gear, for the purpose of determining the rotational position of the shaft to effect accurate control of the actuator.

8.	Claims 9,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe JP 2013-155800 A in view of Wilson, Jr. USP 8,313,403.
	Okabe discloses substantially all the limitations of the claims (see ¶5), but does not expressly disclose the limitations of claims 9,15,16.
	Wilson, Jr. discloses [regarding claim 9] wherein the part to be rotated is a fin, a control surface, a flap, an elevon, a rudder, an elevator, an aileron, or a canard (see at least C6/L12-16), and [regarding claims 15,16] wherein the motor and the gearing are parts of an actuator for a flight vehicle (see at least C6/L12-16).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the part to be rotated is a fin, a control surface, a flap, an elevon, a rudder, an elevator, an aileron, or a canard, and wherein the motor and the gearing are parts of an actuator for a flight vehicle, as taught by Wilson, Jr., in the device of Okabe, for the purpose of being used in a device for efficient torque amplification necessary in aircraft actuators (C1/L59-60).

Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        12/16/2022